Exhibit 10.1

Execution Version

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of May 31, 2019 (the “Amendment Effective Date”), is made among
scPharmaceuticals Inc., a Delaware corporation (“Borrower”), Solar Capital Ltd.,
a Maryland corporation (“Solar”), in its capacity as collateral agent (in such
capacity, together with its successors and assigns in such capacity, “Collateral
Agent”) and the Lenders listed on Schedule 1.1 of the Loan and Security
Agreement (as defined below) or otherwise a party hereto from time to time
including Solar in its capacity as a Lender and Silicon Valley Bank (“Bank”) as
a Lender (each a “Lender” and collectively, the “Lenders”).

The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of May 23, 2017 (as amended by that certain First
Amendment to Loan and Security Agreement dated as of November 21, 2018, as
further amended by that certain Consent and Second Amendment to Loan and
Security Agreement dated as of December 12, 2018, and as further amended,
restated or modified from time to time, the “Loan and Security Agreement”). The
Borrower has requested that the Lenders agree to certain amendments to the Loan
and Security Agreement. The Lenders have agreed to such request, subject to the
terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1    Definitions; Interpretation.

(a)    Terms Defined in Loan and Security Agreement. All capitalized terms used
in this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b)    Interpretation. The rules of interpretation set forth in Section 1.1 of
the Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

SECTION 2    Amendments to the Loan and Security Agreement.

(a)    The Loan and Security Agreement shall be amended as follows effective as
of the Amendment Effective Date:

(i)    Amended and Restated Definition. The following definitions are hereby
amended and restated as follows:

“Amortization Date” is December 1, 2018; provided that, (i) if the First
Interest Only Extension Conditions are satisfied and the Borrower so elects,
then June 1, 2019; (ii) if the Second Interest Only Extension Conditions are
satisfied and the Borrower so elects, then October 1, 2019; and (iii) if the
Third Interest Only Extension Conditions are satisfied and Borrower so elects,
then December 1, 2019; provided, further, (i) if each condition in the
definition of “Second Interest Only Extension Conditions” is satisfied except
under clause (d)(iv) therein, then August 1, 2019 and (ii) if each condition in
the definition of “Third Interest Only Extension Conditions” is satisfied except
under clause (d) therein, then October 1, 2019.

“Second Interest Only Extension Conditions” shall mean satisfaction of each of
the following: (a) no Event of Default shall have occurred and be continuing;
(b) the Borrower shall have maintained compliance with Section 7.14 at all
times, subject to verification by Collateral Agent and each Lender (including
supporting documentation reasonably requested by Collateral Agent or any
Lender); (c) as of May 31, 2019, Qualified Cash is at least Seventy-Nine Million
Dollars ($79,000,000.00) plus the Qualified Cash A/P Amount; (d) on or before
July 31, 2019, Borrower has furnished Collateral Agent and each Lender with
(i) FDA minutes of Borrower’s Type C meetings with the FDA, (ii) a study report
on the completed formative human factors study



--------------------------------------------------------------------------------

required for FUROSCIX® (the “Human Factor Study”), (iii) a copy of the protocol
for the summative Human Factors Study submitted to the FDA for comments, and
(iv) evidence that the FDA does not require additional human clinical trials
prior to a Class 2 resubmission of a new drug application for FUROSCIX®, in each
case, in form and substance satisfactory to Collateral Agent and each Lender;
and (e) achievement of the First Interest Only Extension Conditions.

“Third Interest Only Extension Conditions” shall mean satisfaction of each of
the following: (a) no Event of Default shall have occurred and be continuing;
(b) the Borrower shall have maintained compliance with Section 7.14 at all
times, subject to verification by Collateral Agent and each Lender (including
supporting documentation reasonably requested by Collateral Agent or any
Lender); (c) as of August 31, 2019, Qualified Cash is at least Sixty-Nine
Million Dollars ($69,000,000.00) plus the Qualified Cash A/P Amount; (d) on or
before September 30, 2019, Borrower has furnished Collateral Agent and each
Lender with evidence satisfactory to Collateral Agent and each Lender (i) of
written feedback from the FDA regarding the protocols for a summative Human
Factors Study and (ii) that Borrower will proceed to conduct the summative Human
Factors Study without seeking further comments from the FDA; and (e) achievement
of the Second Interest Only Extension Conditions.

(b)    References Within Loan and Security Agreement. Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

SECTION 3    Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)    Fees and Expenses. The Borrower shall have paid (i) an amendment fee of
Thirty Thousand Dollars ($30,000), which shall be deemed fully earned and
non-refundable upon payment, (ii) all invoiced costs and expenses then due in
accordance with Section 5(e), and (iii) all other fees, costs and expenses, if
any, due and payable as of the Amendment Effective Date under the Loan and
Security Agreement.

(b)    This Amendment. Collateral Agent shall have received this Amendment,
executed by the Borrower.

(c)    Officer’s Certificate. Collateral Agent shall have received a certificate
of an officer of the Borrower with respect to incumbency and resolutions
authorizing the execution and delivery of this Agreement, in form acceptable to
Collateral Agent and the Lenders.

(d)    Representations and Warranties; No Default. On the Amendment Effective
Date, after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:

(i)    The representations and warranties contained in Section 4 shall be true
and correct on and as of the Amendment Effective Date as though made on and as
of such date; and

(ii)    There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

SECTION 4    Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Effective Date remains true and correct in all material respects. For the
purposes of this

 

2



--------------------------------------------------------------------------------

Section 4, (i) each reference in Section 5 of the Loan and Security Agreement to
“this Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of
like import in such Section, shall mean and be a reference to the Loan and
Security Agreement as amended by this Amendment, and (ii) any representations
and warranties which relate solely to an earlier date shall not be deemed
confirmed and restated as of the date hereof (provided that such representations
and warranties shall be true, correct and complete in all material respects as
of such earlier date).

SECTION 5    Miscellaneous.

(a)    Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lenders’ and
Collateral Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. The Borrower hereby reaffirms the
grant of security under Section 4.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement, including without limitation
any Term Loans funded on or after the Amendment Effective Date, as of the date
hereof.

(b)    Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.

(c)    Release. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto. Borrower understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Borrower agrees that no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.

(d)    No Reliance. The Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.

(e)    Costs and Expenses. The Borrower agrees to pay to Collateral Agent within
ten (10) days of its receipt of an invoice (or on the Amendment Effective Date
to the extent invoiced on or prior to the Amendment Effective Date), the
reasonable documented out-of-pocket costs and expenses of Collateral Agent and
the Lenders party hereto, and the reasonable documented fees and disbursements
of counsel to Collateral Agent and the Lenders party hereto (including allocated
costs of internal counsel), in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith on the Amendment Effective Date or after such date.

 

3



--------------------------------------------------------------------------------

(f)    Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.

(g)    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.

(h)    Complete Agreement; Amendments; Exit Fee Agreement. This Amendment and
the Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements with respect to such subject matter.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Amendment, Borrower (a) reaffirms its obligations under the Exit Fee Agreement,
including without limitation its obligation to pay the Exit Fee (as defined in
the Exit Fee Agreement) if and when due thereunder, and (b) agrees that the
defined term “Loan Agreement” as defined in the Exit Fee Agreement shall on and
after the Amendment Effective Date mean the Loan and Security Agreement as
amended by this Amendment and as may be amended, restated or modified from time
to time on or after the Amendment Effective Date.

(i)    Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

(j)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(k)    Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER:

SCPHARMACEUTICALS INC.,

as Borrower

By:   /s/ John Tucker

Name:

 

John Tucker

Title:

 

Chief Executive Officer and President

 

[Signature Page to Third Amendment to Loan and Security Agreement
(scPharma/Solar)]



--------------------------------------------------------------------------------

COLLATERAL AGENT AND LENDER:

SOLAR CAPITAL LTD.,

as Collateral Agent and a Lender

By:   /s/ Anthony J. Storino

Name:

 

Anthony J. Storino

Title:

 

Authorized Signatory

 

[Signature Page to Third Amendment to Loan and Security Agreement
(scPharma/Solar)]



--------------------------------------------------------------------------------

LENDER:

SILICON VALLEY BANK,

as a Lender

By:   /s/ Lauren Cole

Name:

 

Lauren Cole

Title:

 

Vice President

 

[Signature Page to Third Amendment to Loan and Security Agreement
(scPharma/Solar)]